Appeal from the order of the Supreme Court, New York County (Carmen B. Ciparick, J.), entered February 20, 1987, is dismissed as superseded, without costs or disbursements.
While plaintiff urges that the award of interim maintenance to the defendant wife was excessive, we do not find that the court’s award was an abuse of its discretion. We also do not disturb its award of interim accountants’ fees. However, we *211find that the IAS court did err in its award to the wife of interim counsel fees of $8,000. The defendant had already paid her counsel $12,500 and the additional amount awarded was excessive at this stage of the litigation. Defendant can make a further application when and if the need arises. (See, Goldberg v Goldberg, 76 AD2d 776.) Concur — Murphy, P. J., Sandler, Sullivan, Asch and Milonas, JJ.